DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 11/02/2022 and Applicant’s request for reconsideration of application 17/558838 filed 11/02/2022.
Claims 1-16 have been examined with this office action.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first two sentences of the Abstract reads "Embodiments detail a feedback-based system and methodology for dynamically transferring funds from external accounts in dynamic lightweight personalized analytics (DLPA). The embodiments also focuses on when and how to create targeted entities, e.g., financial accounts, in  such an environment. Embodiments include a process for identifying, minimizing, and leveraging the behavioral information that optimize customer financial planning instruments in conjunction with the key performance indicators (KPIs) used in quantifying success.”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “Embodiments detail”, “The embodiments also focuses on”, and “Embodiments include”. Correction is required.  See MPEP § 608.01(b). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of leveraging financial accounts to determine when to recommend transferring funds to a different account without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus, independent claim 13 and all claims which depend from it are directed toward a method, and independent claim 19 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “stores and manages arrays of data structures comprising key performance indicators (KPIs), DLPA metrics and support data; and 
analyzing each of sentiment data, mood data, global economic data, regional economic data, and customer milestone events to create one or more insights; 
	receiving one or more customer parameters and remittance trends, wherein the one or more customer parameters comprise social media data, support data, communications data, and geolocation data; 
	accessing, via a customer account database, one or more key performance indicators (KPIs); 
accessing one or more DLPA metrics; 
	wherein the DLPA metrics are impacted by one or more responses to a customer remittance suggestion; 
	responsive to the KPI and DLPA metrics, determining when to transfer funds from a financial account; 	the step of determining further comprising:
	incrementing a time between transfers from the customer's financial account (inter_cfin_xfer); 
	comparing the inter_cfin_xfer to a trigger time for action on a dormant account (cfin_trig); 
	upon determining that the inter_cfin_xfer is greater than or equal to the cfin_trig:
	recommending that funds in the customer's financial account be transferred to a recipient; 
	incrementing, upon making the recommendation, a parameter indicating the number of suggestions made (cfin_sug_xfer); 
	transferring the funds in the customer's financial account to the recipient upon receiving an acceptance by the customer of the recommendation; 
	incrementing, upon transferring the funds, a parameter indicating the number of  times the customer accepts the suggestion (cfin_xfer_yes); 
	where a percentage of a funds transfer fee is changed based on the one or more insights; and communicating the funds transfer”.

Claim 9 comprises inter alia the functions or steps of “analyzing each of  sentiment data, mood data, global economic data, regional economic data, and customer milestone events to create one or more insights; 	receiving one or more customer parameters and remittance trends, wherein the one or more customer parameters comprise social media data, support data, communications data, and geolocation data; 	accessing, via a customer account database, one or more key performance indicators (KPIs);accessing one or more DLPA metrics; 	wherein the DLPA metrics are impacted by one or more responses to a customer remittance suggestion; 	responsive to the KPI and DLPA metrics, determining when to transfer funds from a financial account; the step of determining further comprising: 	incrementing a time between transfers from the customer's financial account (inter_cfin_xfer);	comparing the inter_cfin_xfer to a trigger time for action on a dormant account (cfin_trig);	upon determining that the inter_cfin_xfer is greater than or equal to the cfin_trig:	recommending that funds in the customer's financial account be transferred to a recipient;	incrementing, upon making the recommendation, a parameter indicating the number of suggestions made (cfin_sug_xfer);	transferring the funds in the customer's financial account to the recipient upon receiving an acceptance by the customer of the recommendation;	incrementing, upon transferring the funds, a parameter indicating the number of times the customer accepts the suggestion (cfin_xfer_yes);	where a percentage of a funds transfer fee is changed based on the one or more insights; and 	communicating the funds transfer”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Leveraging financial accounts to determine when to recommend transferring funds to a different account is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a computer processor, data store, an interface, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0114 - 0124]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-10 and 12-16, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The examiner maintains that the analysis for patent eligibility is properly performed under 2019 Revised § 101 Guidance. Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. The examiner identified those claim limits directed toward an abstract idea of leveraging financial accounts to determine when to recommend transferring funds to a different account is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Under Step 2 A, Prong 2 of the 2019 Revised § 101 Guidance, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. The examiner has concluded that the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination (the claims as a whole) do not amount to significantly more that the abstract idea(s). Therefore, the claim is directed toward an abstract idea. 
Regarding applicant’s argument that “the Office’s analysis fails to consider “the specificity of the claim limitations” or “how th[e] limitations interact and impact each other” as dictated by the October 2019 Update”, the examiner disagrees. Interaction of abstract ideas is still an abstract idea and is not one of the proper considerations under prong two. Applicant’s arguments directed toward improvement to DLPA technology are moot since the cited improvements to DLPA are not claimed or disclosed in the present applications. At best, the present set of claims are generally linked to DLPA. 
Application 17/137677 (U.S. Patent No. 11,494,723) is not precedential and each case rises and falls on its own fact pattern and merits. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-D submitted 09/09/2022 used as prior art and in the conclusion section in the office action submitted 09/09/2022.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                        
11/13/2022